DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Claims 33-34, 36-38, 41, 45, 56, 48-50, 54-62 were previously pending. Claims 33, 38, 45, and 50 are amended. Claims 33-34, 36-38, 41, 45, 56, 48-50, 54-62 are currently pending.


Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 07/07/2021, and 10/22/2021 are attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Pages 10-12 of applicants remarks are a summarization of the claimed invention.
Pages 13-14 of applicants remarks are a summarization of the prior art on record.
Applicant argues on pages 14-15 of applicants remarks:
Page 4 of the Final Office Action took the position that "no actual inter-operator D2D operation is performed, and that the claim is merely defining what inter-operator D2D operation comprises, which is well known in the art, as described by Raghothaman." However, the claims recite broadcasting or detecting discovery information for inter- operator D2D operation comprising keeping, by the apparatus, a cellular link to its serving operator while switching, by the apparatus, to another operator's band for device-to-device operation. Thus, the claims positively recite that the apparatus (i.e., UE) performs the keeping and switching elements. Raghothaman fails to disclose any such simultaneous keeping and switching function performed by the same apparatus, as claimed. 

Based upon at least this distinction, Applicant respectfully submits that a combination of Fodor and Raghothaman fails to disclose each and every element of claims 33, 34, 38, 45, 46, 50, 54, 56, 60, and 62, and requests that claims 33, 34, 38, 45, 46, 50, 54, 56, 60, and 62 be allowed. 

Examiner respectfully disagrees.  Examiner notes that while the new amendments reflect “the apparatus” instead of “the device”, the examiner maintains that the operation of “inter-operator device-to-device operation” is not a positive recitation, and therefore never required to be performed.  As indicated in the previous final office action and further in detail in the examiners answer to the appeal brief (see Pages 30-32 of the examiners answer to appeal brief), the claim is directed to preparation of a discovery information message and broadcasting of the discovery information message.  The result of the apparatus as claimed in Claim 33, is an apparatus that prepares a discovery information message, and broadcasts the discovery information message.  Examiner notes that the apparatus never performs inter-operator device-to-device operation nor does it ever perform intra-operator device-to-device operation.  The apparatus simply prepares the discovery information message, and broadcasts the discovery information message. As such, changing “a device” to “the apparatus” that keeps a cellular link to its serving operator while switching, by the apparatus, to another operator’s band for device-to-device operation does not change the fact that “inter-operator device-to-device operation is being described or defined, without being positively recited.

Examiner further directs the applicant to the analysis performed by the Patent and Trademark Board of Appeals (PTAB) (see pages 5-6 of the patent board decision):
Claim 33 recites an apparatus that broadcasts a discovery information message, 

wherein the discovery information message comprises discovery information related to intra-operator device-to-device operation, and discovery information related to inter-operator device-to-device operation, wherein the inter-operator device-to-device operation comprises a device keeping a cellular link to its serving operator while switching to another operator’s band for device-to-device operation. 

Appeal Br. 39 (Claims App.). Appellant’s arguments focus on the second “wherein” clause in the quoted portion of claim 33, namely, that the “inter-operator device-to-device operation comprises a device keeping a cellular link to its serving operator while switching to another operator’s band.” See Appeal Br. 8-12; Reply Br. 4-9. This operation, however, is merely something to which “discovery information” in the “discovery information message” is “related.” And the operation does not pertain to the claimed apparatus to which claim 33 is drawn, but rather relates to “a device.” Put simply, Appellant’s appeal rests on language that defines information in a message broadcast from an apparatus, where the information relates to an operation that has no bearing on the structure or function of the apparatus. As a result, this language is due no patentable weight in determining whether claim 33 distinguishes over the prior art. See Ex parte NehI/s, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”’).

The Examiner made this point when asserting that “there is no positive recitation of actual discovery or operation related to inter-operator or intra-operator D2D.” Ans. 37; see also Final Act. 3 (“[A]ctual inter- operator/intra-operator D2D communication is never performed based on the language of the claim.”). The Examiner recognizes that “[t]he wherein clause merely defines the type of information that is included in the
discovery information message itself.” Jd.

Appellant challenges the Examiner’s position on this patentable weight issue, asserting that “the claims recite broadcasting or detecting a discovery information message including discovery information related to inter-operator device-to-device operation.” Appeal Br. 10. But this argument merely repeats the claim language, and does not provide any reason why the disputed language is due patentable weight. As previously discussed, the disputed language merely describes the information in the discovery information message that does not affect the structure or function of the apparatus of claim 33. Appellant’s arguments based on this language are not persuasive because they are due no patentable weight and, therefore, are not commensurate with the scope of claim 33.


As indicated above, the new amendments that amends “a device” to “the apparatus”, does not change the scope of the limitation in any way such that it is positively recited.  The wherein clause continues to describe what “inter-operator device-to-device operation” is defined. However, the apparatus is still performing only the action of broadcasting the discovery information message that comprises discovery information that is merely related to inter-operator device-to-device operation.  The new amendment does not positively recite the apparatus performing the inter-operator device-to-device operation.
Examiner notes that the same reasonings above pertaining to claim 33 are also applicable to Claims 38, 45, and 50, as each of these independent claims are directed to broadcasting or detecting of “a discovery information message comprising discovery information related to inter-operator device-to-device operation” in which inter-operator device-to-device operation is never actually performed.
As such, the examiner maintains that the prior art continues to teach on the claimed invention.

Pages 16-17 of applicant’s remarks are general remarks that the prior art introduced in claims 36, 37, 41, 48, 49, 55, 57-59, and 61 do not teach the deficiencies of Fodor and Raghothaman.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33, 34, 38, 45, 46, 54, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication NO. 2015/0312952 A1 to Fodor et al. (hereinafter “Fodor2”) in view of US Patent Application Publication NO. 2013/0324114 A1 to Raghothaman et al. (hereinafter “Raghothaman”).

Regarding Claim 33, Fodor2 teaches An apparatus, comprising:
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, (Figure 9, illustrates a second device including processing circuit and memory for enabling D2D communications) cause the apparatus at least to
prepare, a discovery information message; and broadcast, the discovery information message, (Figures 2 and 3 and [0044]-[0045] and [0055]-[0056], discloses a first device broadcasting a beacon signal (discovery information message) in its vicinity such that the beacon signal contains information about an identity of the first device or a specific service that the first device offers to surrounding user equipment (i.e. the apparatus). [0034], further discloses the first device may be served or registered to the first PLMN, and communicates (i.e. cellular link) in a first cell provided by a first radio base station (i.e. serving operator of first device).  A second device may be served or registered to the second PLMN (i.e. different serving operators) is communicating (i.e. cellular link) in a second cell provided by a second radio base station (i.e. serving operator of second device))

wherein the discovery information message comprises discovery information related to intra- operator device-to-device operation and discovery information related to inter-operator device-to-device operation (Figures 2 and 3 and [0044]-[0045] and [0055]-[0056], discloses a first device broadcasting a beacon signal (discovery information message) in its vicinity such that the beacon signal contains information about an identity of the first device (i.e. discovery information) or a specific service that the first device offers to surrounding user equipment.  Figure 1, further illustrates multiple UE devices performing D2D discovery, in which each UE belongs to one of multiple PLMNs.  Examiner notes that D2D discovery for UE devices in the same PLMN is considered intra-operator D2D discovery, and discovery for UE devices in different PLMNs is considered inter-operator D2D discovery)

Fodor2 does not explicitly teach inter-operator device-to-device operation comprising the apparatus keeping a cellular link to its serving operator while switching to another operator’s band for device-to-device operation.
However, in a similar field of endeavor, Raghothaman [0072], discloses different PLMN discovery, in which D2D users belonging to different PLMNs may be discoverable to each other. Figure 1A and [0041] and [0044], illustrates WTRUs having multi-mode capabilities including multiple transceivers for communicating with different wireless networks over different wireless links, such as using a cellular-based radio technology to communicate with a base station (cellular link with serving operator). Figures 6A and 6B and [0107]-[0130], further discloses LTE direct path offload scenario for the inter-eNB case. , in which WTRU1 and WTRU2 (device) are connected to eNB1 and eNB2, respectively, and engaged in a base line call (i.e. WTRUs having a cellular link with its serving operators). A direct path communication is setup between the two WTRUs, in which the WTRU operators use different frequency bands/channel (another operator’s band) for direct path communication.  Examiner notes that during the transition to the direct path communication STEP 628 (i.e. while switching), the WTRU maintains a connection with the eNB, SGW/PGW, and MME (i.e. keeping a cellular link), as exemplified by the plurality of message exchanges required to transition the WTRU’s to a D2D communication path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2 to include the above limitations as suggested by Raghothaman, in order to allow for graceful transition between cellular and D2D communications in an efficient manner, with reasonable delays, and with no loss of data in the process as indicated in [0074] of Raghothaman.

Regarding Claim 34, Fodor2/Raghothaman teaches The apparatus of claim 33, wherein Fodor2 further teaches the discovery information message comprises user equipment capability and resource constraint information. ([0056], discloses broadcasting information about capabilities, serving PLMN (resource constraint information), and offered services)

Regarding Claim 38, Fodor2 teaches An apparatus, comprising:
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, (Figure 9, illustrates a second device including processing circuit and memory for enabling D2D communications) cause the apparatus at least to
detect a discovery information message broadcast from another use equipment having a cellular link to a different serving operator, (Figures 2 and 3 and [0044]-[0045] and [0055]-[0056], discloses a first device broadcasting a beacon signal (discovery information message) in its vicinity such that the beacon signal contains information about an identity of the first device or a specific service that the first device offers to surrounding user equipment (i.e. the apparatus). [0034], further discloses the first device may be served or registered to the first PLMN, and communicates (i.e. cellular link) in a first cell provided by a first radio base station (i.e. serving operator of first device).  A second device may be served or registered to the second PLMN (i.e. different serving operators) is communicating (i.e. cellular link) in a second cell provided by a second radio base station (i.e. serving operator of second device))
wherein the discovery information message comprises discovery information related to intra- operator device-to-device operation and discovery information related to inter-operator device-to-device operation(Figures 2 and 3 and [0044]-[0045] and [0055]-[0056], discloses a first device broadcasting a beacon signal (discovery information message) in its vicinity such that the beacon signal contains information about an identity of the first device (i.e. discovery information) or a specific service that the first device offers to surrounding user equipment.  Figure 1, further illustrates multiple UE devices performing D2D discovery, in which each UE belongs to one of multiple PLMNs.  Examiner notes that D2D discovery for UE devices in the same PLMN is considered intra-operator D2D discovery, and discovery for UE devices in different PLMNs is considered inter-operator D2D discovery)

Fodor2 does not explicitly teach inter-operator device-to-device operation comprising the apparatus keeping a cellular link to its serving operator while switching to another operator’s band for device-to-device operation.
However, in a similar field of endeavor, Raghothaman [0072], discloses different PLMN discovery, in which D2D users belonging to different PLMNs may be discoverable to each other. Figure 1A and [0041] and [0044], illustrates WTRUs having multi-mode capabilities including multiple transceivers for communicating with different wireless networks over different wireless links, such as using a cellular-based radio technology to communicate with a base station (cellular link with serving operator). Figures 6A and 6B and [0107]-[0130], further discloses LTE direct path offload scenario for the inter-eNB case. , in which WTRU1 and WTRU2 (device) are connected to eNB1 and eNB2, respectively, and engaged in a base line call (i.e. WTRUs having a cellular link with its serving operators). A direct path communication is setup between the two WTRUs, in which the WTRU operators use different frequency bands/channel (another operator’s band) for direct path communication.  Examiner notes that during the transition to the direct path communication STEP 628 (i.e. while switching), the WTRU maintains a connection with the eNB, SGW/PGW, and MME (i.e. keeping a cellular link), as exemplified by the plurality of message exchanges required to transition the WTRU’s to a D2D communication path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2 to include the above limitations as suggested by Raghothaman, in order to allow for graceful transition between cellular and D2D communications in an efficient manner, with reasonable delays, and with no loss of data in the process as indicated in [0074] of Raghothaman.


Regarding Claim 45, Fodor2 teaches An method, comprising:
preparing, at a user equipment, a discovery information message; and
broadcast, by the user equipment, the discovery information message, (Figures 2 and 3 and [0044]-[0045] and [0055]-[0056], discloses a first device broadcasting a beacon signal (discovery information message) in its vicinity such that the beacon signal contains information about an identity of the first device or a specific service that the first device offers to surrounding user equipment (i.e. the apparatus). [0034], further discloses the first device may be served or registered to the first PLMN, and communicates (i.e. cellular link) in a first cell provided by a first radio base station (i.e. serving operator of first device).  A second device may be served or registered to the second PLMN (i.e. different serving operators) is communicating (i.e. cellular link) in a second cell provided by a second radio base station (i.e. serving operator of second device))
wherein the discovery information message comprises discovery information related to intra- operator device-to-device operation and discovery information related to inter-operator device-to-device operation (Figures 2 and 3 and [0044]-[0045] and [0055]-[0056], discloses a first device broadcasting a beacon signal (discovery information message) in its vicinity such that the beacon signal contains information about an identity of the first device (i.e. discovery information) or a specific service that the first device offers to surrounding user equipment.  Figure 1, further illustrates multiple UE devices performing D2D discovery, in which each UE belongs to one of multiple PLMNs.  Examiner notes that D2D discovery for UE devices in the same PLMN is considered intra-operator D2D discovery, and discovery for UE devices in different PLMNs is considered inter-operator D2D discovery)

Fodor2 does not explicitly teach inter-operator device-to-device operation comprising the apparatus keeping a cellular link to its serving operator while switching to another operator’s band for device-to-device operation.
However, in a similar field of endeavor, Raghothaman [0072], discloses different PLMN discovery, in which D2D users belonging to different PLMNs may be discoverable to each other. Figure 1A and [0041] and [0044], illustrates WTRUs having multi-mode capabilities including multiple transceivers for communicating with different wireless networks over different wireless links, such as using a cellular-based radio technology to communicate with a base station (cellular link with serving operator). Figures 6A and 6B and [0107]-[0130], further discloses LTE direct path offload scenario for the inter-eNB case. , in which WTRU1 and WTRU2 (device) are connected to eNB1 and eNB2, respectively, and engaged in a base line call (i.e. WTRUs having a cellular link with its serving operators). A direct path communication is setup between the two WTRUs, in which the WTRU operators use different frequency bands/channel (another oprator’s band) for direct path communication.  Examiner notes that during the transition to the direct path communication STEP 628 (i.e. while switching), the WTRU maintains a connection with the eNB, SGW/PGW, and MME (i.e. keeping a cellular link), as exemplified by the plurality of message exchanges required to transition the WTRU’s to a D2D communication path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2 to include the above limitations as suggested by Raghothaman, in order to allow for graceful transition between cellular and D2D communications in an efficient manner, with reasonable delays, and with no loss of data in the process as indicated in [0074] of Raghothaman.

Regarding Claim 46, Fodor2/Raghothaman teaches The method of claim 45, wherein Fodor2 further teaches the discovery information message comprises user equipment capability and resource constraint information. ([0056], discloses broadcasting information about capabilities, serving PLMN (resource constraint information), and offered services)

Regarding Claim 50, Fodor2 teaches An method, comprising:
detecting, by a first user equipment having a cellular link to a first serving operator, a discovery information message broadcast from a second user equipment having a cellular link to a second serving operator, (Figures 2 and 3 and [0044]-[0045] and [0055]-[0056], discloses a first device broadcasting a beacon signal (discovery information message) in its vicinity such that the beacon signal contains information about an identity of the first device or a specific service that the first device offers to surrounding user equipment (i.e. the apparatus). [0034], further discloses the first device may be served or registered to the first PLMN, and communicates (i.e. cellular link) in a first cell provided by a first radio base station (i.e. serving operator of first device).  A second device may be served or registered to the second PLMN (i.e. different serving operators) is communicating (i.e. cellular link) in a second cell provided by a second radio base station (i.e. serving operator of second device))
wherein the discovery information message comprises discovery information related to intra- operator device-to-device operation and discovery information related to inter-operator device-to-device operation (Figures 2 and 3 and [0044]-[0045] and [0055]-[0056], discloses a first device broadcasting a beacon signal (discovery information message) in its vicinity such that the beacon signal contains information about an identity of the first device (i.e. discovery information) or a specific service that the first device offers to surrounding user equipment.  Figure 1, further illustrates multiple UE devices performing D2D discovery, in which each UE belongs to one of multiple PLMNs.  Examiner notes that D2D discovery for UE devices in the same PLMN is considered intra-operator D2D discovery, and discovery for UE devices in different PLMNs is considered inter-operator D2D discovery)

Fodor2 does not explicitly teach inter-operator device-to-device operation comprising the apparatus keeping a cellular link to its serving operator while switching to another operator’s band for device-to-device operation.
However, in a similar field of endeavor, Raghothaman [0072], discloses different PLMN discovery, in which D2D users belonging to different PLMNs may be discoverable to each other. Figure 1A and [0041] and [0044], illustrates WTRUs having multi-mode capabilities including multiple transceivers for communicating with different wireless networks over different wireless links, such as using a cellular-based radio technology to communicate with a base station (cellular link with serving operator). Figures 6A and 6B and [0107]-[0130], further discloses LTE direct path offload scenario for the inter-eNB case. , in which WTRU1 and WTRU2 (device) are connected to eNB1 and eNB2, respectively, and engaged in a base line call (i.e. WTRUs having a cellular link with its serving operators). A direct path communication is setup between the two WTRUs, in which the WTRU operators use different frequency bands/channel (another operator’s band) for direct path communication.  Examiner notes that during the transition to the direct path communication STEP 628 (i.e. while switching), the WTRU maintains a connection with the eNB, SGW/PGW, and MME (i.e. keeping a cellular link), as exemplified by the plurality of message exchanges required to transition the WTRU’s to a D2D communication path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2 to include the above limitations as suggested by Raghothaman, in order to allow for graceful transition between cellular and D2D communications in an efficient manner, with reasonable delays, and with no loss of data in the process as indicated in [0074] of Raghothaman.

Regarding Claim 54, Fodor2/Raghothaman teaches the apparatus of claim 33, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to 
Raghothaman further teaches communicate with another user equipment by said inter-operator device-to-device operation, while the apparatus and the another user equipment keep respective cellular links with their respective serving operators. (Raghothaman [0072], discloses different PLMN discovery, in which D2D users belonging to different PLMNs may be discoverable to each other. Figure 1A and [0041] and [0044], illustrates WTRUs having multi-mode capabilities including multiple transceivers for communicating with different wireless networks over different wireless links, such as using a cellular-based radio technology to communicate with a base station (cellular link with serving operator). Figures 6A and 6B and [0107]-[0130], further discloses LTE direct path offload scenario for the inter-eNB case. , in which WTRU1 and WTRU2 (device) are connected to eNB1 and eNB2, respectively, and engaged in a base line call (i.e. WTRUs having a cellular link with its serving operators). A direct path communication is setup between the two WTRUs, in which the WTRU operators use different frequency bands/channel (another operator’s band) for direct path communication.  Examiner notes that during the transition to the direct path communication STEP 628 (i.e. while switching), the WTRU maintains a connection with the eNB, SGW/PGW, and MME (i.e. keeping a cellular link), as exemplified by the plurality of message exchanges required to transition the WTRU’s to a D2D communication path) Examiner maintains same motivation to combine as indicated in Claim 33 above.

Regarding Claim 56, Fodor2/Raghothaman teaches the apparatus of claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to 
Raghothaman further teaches communicate with another user equipment by said inter-operator device-to-device operation, while the apparatus and the another user equipment keep respective cellular links with their respective serving operators. (Raghothaman [0072], discloses different PLMN discovery, in which D2D users belonging to different PLMNs may be discoverable to each other. Figure 1A and [0041] and [0044], illustrates WTRUs having multi-mode capabilities including multiple transceivers for communicating with different wireless networks over different wireless links, such as using a cellular-based radio technology to communicate with a base station (cellular link with serving operator). Figures 6A and 6B and [0107]-[0130], further discloses LTE direct path offload scenario for the inter-eNB case. , in which WTRU1 and WTRU2 (device) are connected to eNB1 and eNB2, respectively, and engaged in a base line call (i.e. WTRUs having a cellular link with its serving operators). A direct path communication is setup between the two WTRUs, in which the WTRU operators use different frequency bands/channel (another operator’s band) for direct path communication.  Examiner notes that during the transition to the direct path communication STEP 628 (i.e. while switching), the WTRU maintains a connection with the eNB, SGW/PGW, and MME (i.e. keeping a cellular link), as exemplified by the plurality of message exchanges required to transition the WTRU’s to a D2D communication path) Examiner maintains same motivation to combine as indicated in Claim 38 above.

Regarding Claim 60, Fodor2/Raghothaman teaches the method of claim 45, further comprising
Raghothaman further teaches communicating with another user equipment by said inter-operator device-to-device operation, while the apparatus and the another user equipment keep respective cellular links with their respective serving operators. (Raghothaman [0072], discloses different PLMN discovery, in which D2D users belonging to different PLMNs may be discoverable to each other. Figure 1A and [0041] and [0044], illustrates WTRUs having multi-mode capabilities including multiple transceivers for communicating with different wireless networks over different wireless links, such as using a cellular-based radio technology to communicate with a base station (cellular link with serving operator). Figures 6A and 6B and [0107]-[0130], further discloses LTE direct path offload scenario for the inter-eNB case. , in which WTRU1 and WTRU2 (device) are connected to eNB1 and eNB2, respectively, and engaged in a base line call (i.e. WTRUs having a cellular link with its serving operators). A direct path communication is setup between the two WTRUs, in which the WTRU operators use different frequency bands/channel (another operator’s band) for direct path communication.  Examiner notes that during the transition to the direct path communication STEP 628 (i.e. while switching), the WTRU maintains a connection with the eNB, SGW/PGW, and MME (i.e. keeping a cellular link), as exemplified by the plurality of message exchanges required to transition the WTRU’s to a D2D communication path) Examiner maintains same motivation to combine as indicated in Claim 45 above.

Regarding Claim 62, Fodor2/Raghothaman teaches the method of claim 50, further comprising
Raghothaman further teaches communicating with the second user equipment by said inter-operator device-to-device operation, while said first and second user equipment keep respective cellular links with their serving operators. (Raghothaman [0072], discloses different PLMN discovery, in which D2D users belonging to different PLMNs may be discoverable to each other. Figure 1A and [0041] and [0044], illustrates WTRUs having multi-mode capabilities including multiple transceivers for communicating with different wireless networks over different wireless links, such as using a cellular-based radio technology to communicate with a base station (cellular link with serving operator). Figures 6A and 6B and [0107]-[0130], further discloses LTE direct path offload scenario for the inter-eNB case. , in which WTRU1 and WTRU2 (device) are connected to eNB1 and eNB2, respectively, and engaged in a base line call (i.e. WTRUs having a cellular link with its serving operators). A direct path communication is setup between the two WTRUs, in which the WTRU operators use different frequency bands/channel (another operator’s band) for direct path communication.  Examiner notes that during the transition to the direct path communication STEP 628 (i.e. while switching), the WTRU maintains a connection with the eNB, SGW/PGW, and MME (i.e. keeping a cellular link), as exemplified by the plurality of message exchanges required to transition the WTRU’s to a D2D communication path) Examiner maintains same motivation to combine as indicated in Claim 50 above.


Claims 36, 41, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor2/Raghothaman in view of US Patent Application Publication NO. 2011/0317569 A1 to Kneckt et al. (hereinafter “Kneckt”).

Regarding Claim 36, Fodor2/Raghothaman teaches The apparatus of claim 33, wherein the at least one memory and the computer program code are configured to, with the at least one processor, 
Fodor2/Raghothaman does not explicitly teach cause the apparatus at least to report own resource constraints to another user equipment while beginning device to device communication link establishment with the another user equipment.
However, in a similar field of endeavor, Kneckt discloses in Figure 3 and [0030]-[0035], in which two peer D2D devices initiates a D2D connection setup.  The two peer devices first go through device beaconing, and subsequently, available resources information are then exchanged that may be used for the application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2/Raghothaman to include the above limitations as suggested by Kneckt, to enable efficient allocation of resources in a dynamic network environment, which in turn saves energy and provides holistic view of available resources in a D2D network as indicated in [0058] of Kneckt.

Regarding Claim 41, Fodor2/Raghothaman teaches The apparatus of claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, 
Fodor2/Raghothaman does not explicitly teach cause the apparatus at least to report own resource constraints to another user equipment while beginning device to device communication link establishment with the another user equipment.
However, in a similar field of endeavor, Kneckt discloses in Figure 3 and [0030]-[0035], in which two peer D2D devices initiates a D2D connection setup.  The two peer devices first go through device beaconing, and subsequently, available resources information are then exchanged that may be used for the application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2/Raghothaman to include the above limitations as suggested by Kneckt, to enable efficient allocation of resources in a dynamic network environment, which in turn saves energy and provides holistic view of available resources in a D2D network as indicated in [0058] of Kneckt.


Regarding Claim 48, Fodor2/Raghothaman teaches The method of claim 45, further comprising
Fodor2/Raghothaman does not explicitly teach reporting own resource constraints to another user equipment while beginning device to device communication link establishment with the another user equipment.
However, in a similar field of endeavor, Kneckt discloses in Figure 3 and [0030]-[0035], in which two peer D2D devices initiates a D2D connection setup.  The two peer devices first go through device beaconing, and subsequently, available resources information are then exchanged that may be used for the application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2/Raghothaman to include the above limitations as suggested by Kneckt, to enable efficient allocation of resources in a dynamic network environment, which in turn saves energy and provides holistic view of available resources in a D2D network as indicated in [0058] of Kneckt.

Claims 37, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor2/Raghothaman in view of US Patent Application Publication NO. 20160183212 A1 to Suzuki et al. (hereinafter "Suzuki”).

Regarding Claim 37, Fodor2/Raghothaman teaches The apparatus of claim 33, wherein the at least one memory and the computer program code are configured to, with the at least one processor, 
Fodor2/Raghothaman does not explicitly teach cause the apparatus at least to schedule device-to-device communication for another user equipment while conducting the device-to-device communication with the another user equipment.
However, the concept of performing scheduling of another communication with another device while conducting communication with a terminal is well known in the art.  For example, in a similar field of endeavor, Suzuki discloses in [0205]-[0222], D2D capabilities, including transmission/reception of direct/cellular communication simultaneously with D2D discovery/communication.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2/Raghothaman to include the above limitations as suggested by Suzuki, to allow for a more efficient use of resources as indicated in [0015] of Suzuki.

Regarding Claim 49, Fodor2/Raghothaman teaches The method of claim 45, further comprising
Fodor2/Raghothaman does not explicitly teach scheduling device-to-device communication for another user equipment while conducting the device-to-device communication with the another user equipment.
However, the concept of performing scheduling of another communication with another device while conducting communication with a terminal is well known in the art.  For example, in a similar field of endeavor, Suzuki discloses in [0205]-[0222], D2D capabilities, including transmission/reception of direct/cellular communication simultaneously with D2D discovery/communication.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor2/Raghothaman to include the above limitations as suggested by Suzuki, to allow for a more efficient use of resources as indicated in [0015] of Suzuki.

Claims 55, 57-59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor2/Raghothaman in view of US Patent Application Publication NO. US Patent Application Publication NO. 2014/0315562 A1 to Lim et al. (hereinafter “Lim”)

Regarding Claim 55, Fodor2/Raghothaman teaches the apparatus of claim 33, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to 
Fodor/Raghothaman does not explicitly teach prepare another discovery message comprising discovery information related to intra-operator device-to-device operation without including discovery information related to inter-operator device-to-device operation; and broadcast said another discovery message on a different radio resource to the discovery message comprising discovery information related to inter-operator device-to-device operation and discovery information related to intra-operator device-to-device operation.
However, the concept of transmitting different kinds of discovery messages via different resources are well known in the art. For example, in a similar field of endeavor, Lim discloses in [0048]-[0049], discovery between D2D UEs of different cells (i.e. inter-operator D2D) and D2D communication, where a discovery signal should be transceived between the two D2D user equipments respectively located in different cells, where a D2D user equipment 1 is able to discover and recognize the D2D user equipment 2 existing nearby irrespective of the cell in which the D2D user equipment 1 is located by using a cell common D2D zone (i.e. first resource). [0075], discloses peer discovery within a cell (i.e. intra-operator D2D), in which a peer discovery zone (i.e. different resource) for inter-cell (Examine notes that the reference indicates a typographical error, should be intra-cell) collaboration can be orthogonally assigned between cells. [0077]-[0078], further discloses  inter-cell peer discovery zone and intra-cell peer discovery zone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Raghothaman to include the above limitations as suggested by Lim, to prevent wasting of resources used by inter-cell scheduling for communications involving intra-cell scheduling as indicated in [0075] of Lim.

Regarding Claim 57, Fodor2/Raghothaman teaches The apparatus of claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to 
Fodor2/Raghothaman does not explicitly teach identify, from information broadcast from a first operator, a second operator as a network supporting inter-operator device-to-device operation. 
However, in a similar field of endeavor, Lim discloses in [0048]-[0051], a serving base station (i.e. a first operator) for a D2D user equipment can broadcast information on the cell common D2D zone in which all D2D user equipment’s can perform the inter-cell discovery irrespective of cells.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Raghothaman to include the above limitations as suggested by Lim, thus allowing for discovery of D2D user equipment’s existing in adjacent cells as indicated in [0048] of Lim.


Regarding Claim 58, Fodor2/Raghothaman/Lim teaches The apparatus of claim 57, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to Lim further teaches identify, from messages broadcast from said second operator, a radio resource for one or more user equipment having a cellular link to the second operator to broadcast discovery information messages related to inter-operator device-to-device operation. ([0051], discloses D2D use equipment 1 can receive information on a cell common D2D zone from a base station 1 corresponding to a serving base station and a D2D user equipment 2 can receive the information on the cell common D2D zone (a radio resource) from a base station 2 (i.e. second operator)) Examiner maintains same motivation to combine as indicated in Claim 57 above.


Regarding Claim 59, Fodor2/Raghothaman teaches The apparatus of claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to Fodor2/Raghothaman does not explicitly teach search for discovery information messages comprising discovery information related to inter-operator device-to-device operation and discovery information related to intra-operator device-to-device operation in a first search space; and search for discovery information messages comprising discovery information related to intra-operator device-to-device operation without including discovery information related to inter- operator device-to-device operation, in a second search space separate from said first search space.
However, the concept of transmitting different kinds of discovery messages via different search spaces are well known in the art. For example, in a similar field of endeavor, Lim discloses in [0048]-[0049], discovery between D2D UEs of different cells (i.e. inter-operator D2D) and D2D communication, where a discovery signal should be transceived between the two D2D user equipments respectively located in different cells, where a D2D user equipment 1 is able to discover and recognize the D2D user equipment 2 existing nearby irrespective of the cell in which the D2D user equipment 1 is located by using a cell common D2D zone (i.e. first search space). [0075], discloses peer discovery within a cell (i.e. intra-operator D2D), in which a peer discovery zone (i.e. second search space) for inter-cell (Examine notes that the reference indicates a typographical error, should be intra-cell) collaboration can be orthogonally assigned between cells. [0077]-[0078], further discloses  inter-cell peer discovery zone and intra-cell peer discovery zone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Raghothaman to include the above limitations as suggested by Lim, to prevent wasting of resources used by inter-cell scheduling for communications involving intra-cell scheduling as indicated in [0075] of Lim.

Regarding Claim 61, Fodor2/Raghothaman teaches The method of claim 45, further comprising Fodor2/Raghothaman does not explicitly teach preparing at said user equipment another discovery message comprising discovery information related to intra- operator device-to-device operation without including discovery information related to inter-operator device-to-device operation; and broadcasting said another discovery message from said user equipment on a different radio resource to the discovery message comprising discovery information related to inter-operator device-to-device operation and discovery information related to intra-operator device-to-device operation.
However, the concept of transmitting different kinds of discovery messages via different resources are well known in the art. For example, in a similar field of endeavor, Lim discloses in [0048]-[0049], discovery between D2D UEs of different cells (i.e. inter-operator D2D) and D2D communication, where a discovery signal should be transceived between the two D2D user equipments respectively located in different cells, where a D2D user equipment 1 is able to discover and recognize the D2D user equipment 2 existing nearby irrespective of the cell in which the D2D user equipment 1 is located by using a cell common D2D zone (i.e. first resource). [0075], discloses peer discovery within a cell (i.e. intra-operator D2D), in which a peer discovery zone (i.e. different resource) for inter-cell (Examine notes that the reference indicates a typographical error, should be intra-cell) collaboration can be orthogonally assigned between cells. [0077]-[0078], further discloses  inter-cell peer discovery zone and intra-cell peer discovery zone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Fodor/Raghothaman to include the above limitations as suggested by Lim, to prevent wasting of resources used by inter-cell scheduling for communications involving intra-cell scheduling as indicated in [0075] of Lim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477